DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 114-16, 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/2020.
Comment to Applicant
The instant invention pertains to a casing having thermal management considerations and structured features of the casing. It should be widely accepted that no one element presented is patentably distinct from the prior art, IE the instant inventor did not invent the idea of a lid or of a oxygen-containing gas introduction plate. The instant invention will only reach allowability if/when it is shown that the combination of features lead to a critical finding of novelty that was not predictable the features independent of themselves. In the experience of the examiner, these types of cases reach a faster resolution when applicant clearly articulates what features provide nexus of invention with each other and clearly define the end result that provides scientific discovery over the elements used by themselves. A reasons for allowance in these types of cases typically read to the effect of “The nexus of features between feature A, B, C…lead to a critical structure that has improved X.” Please help advance prosecution by clearly defining what the goal of the invention is and what features are critical to arrive at such goal. 
The instant invention is interpreted that NO nexus of feature is vital and there is no interaction that makes it separate and distinct. Applicant has not positively argued on the record that there exists 
To make this point as clear as possible. The instant claim pertains to “a box” and “a lid”. There is no material considerations claimed and there is no nexus of features. The fuel cell being placed into a cardboard box having a base and lid meet the claims as recited because of the lack of nexus of features. Examiner believes that applicant would agree a cardboard shipping box having an opening and lid dimensioned to fit the fuel cell comprising the features would meet the verbiage presented and therefore the rejection does not need to be recited. Below is a rejection that is more in-line with the instant claimed invention. The below rejection DOES NOT take into consideration “broadest reasonable interpretation” as such would lead to an interpretation of the instant claim that is beyond what applicant intended. It is the examiners understanding of prosecution that applicant should be motivated to amend to provide nexus of features between the box and lid in-so-far as it at least does not read on cardboard shipping materials. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al (EP 2608306) and further in view of Yamamoto et al (WO2012/141304).
Claim 13: Matsuda teaches a fuel cell apparatus comprising: Fuel cell stack (400) comprising an array of cells; Housing (200); Reformer (300); Cathode and anode gas flow [0050]. The claims are written 
The instant claim recites a box having an opening and a lid which closes the open side of the box. There is no nexus between the box and the fuel module and therefore the casing of Yamamoto is best utilized to read on these specific limitations.
Yamamoto teaches a fuel cell module that is made in an inexpensive and air tightness manner by having an outer casing and lid completely contain an internal fuel cell module [Abstract]. Figure 8 and Figure 9 clearly depict a casing having a battery module contained within a lid. The length of the open side of the box is greater than the maximum length of AN IMAGINARY PROJECTION; the instant claim attempts to define the structure by utilization of non-explicit structural features existing in the physical plane of existence and therefore the prior art need not explicitly recite such features. The box is located external the fuel cell stack, the fuel cell stack of Matsuda also would not be the entire length of the module and therefore the box is longer than the fuel cell stack. The limitation pertaining to the location of the oxygen containing gas plate laying closer to the bottom is obvious as Figure 8 and Figure 9 would allow for either orientation of the fuel cell within whereby it is obvious to try all orientations of the fuel cell module being added into the air tight box. One having ordinary skill in the art would consider the plumbing of the manifolds, fuel cell, and reformer as considerations for obvious ways to optimize the system; the instant invention would need to overcome the explicit teachings and obvious variations presented by the prior art by clearly presenting structural features and the novel advantage that would not have been obvious to one having ordinary skill in the art at the time of the invention. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the fuel cell 
Claim 17: Matsuda teaches a side heat insulating material interposed between the cell stack apparatus and the housing [Fig 1]. The heat insulating material comprises at least one portion located on a lateral side of the cell stack apparatus and extends along a direction of the array of the fuel cell stack apparatus [Fig 1]. The cell stack retaining heat insulating material also functions to retain the cell stack [Fig 1]. The cell stack retaining heat insulating material is fitted into a recess provided in a side of the heat-insulating material [Fig 4]. 
Claim 18: Matsuda teaches a reformer to be located on a side of the fuel cell whereby a portion of the manifold exists opposite the fuel cell whereby at one end of the side heat insulating material extends to a point near the reformer [Fig 11].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tuet et al (PGPUB 2015/0274410): Applicant’s recitation of “lid” and “Box” fail to provide material consideration or nexus and therefore shipping boxes as recited in this prior art read on such limitations. The macro scale of this is such that it would obviate the claimed invention with the above features for a logical 103. The breadth of this interpretation is larger than needed to be recited because it is not actually in the spirit of the invention disclosed by the instant application. However, applicant must actually positively claim the instant invention in a manner that overcomes such a broad and reasonable interpretation of the claims. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN J YANCHUK/               Primary Examiner, Art Unit 1723